             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 1 of 10




 1   MILES EHRLICH (Cal. Bar No. 237954)
     miles@ramsey-ehrlich.com
 2   AMY E. CRAIG (SBN 269339)
     amy@ramsey-ehrlich.com
 3   KATHARINE KATES (Bar No. 155534)
     katharine@ramsey-ehrlich.com
 4   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7   Attorneys for Defendant Rose Lin
 8
                                 UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                    SAN FRANCISCO DIVISION
11

12                                               )       Case No. 3:18-cv-06582-WHA
                                                 )
13   GENENTECH, INC.,                            )
                                                 )
14                 Plaintiff,                    )       DEFENDANT ROSE LIN’S NOTICE
                                                 )       OF JOINDER AND NOTICE OF
15
           v.                                    )       MOTION AND MOTION TO DISMISS
                                                 )       GENENTECH, INC.’S, COMPLAINT
16
     JHL BIOTECH, INC., XANTHE LAM, an           )       UNDER FRCP 12(b)(6);
     individual, ALLEN LAM, an individual,       )       MEMORANDUM OF POINTS AND
17
     JAMES QUACH, an individual, RACHO           )       AUTHORITIES
     JORDANOV, an individual, ROSE LIN, an
                                                 )
18                                               )       Judge: Hon. William H. Alsup
     individual, JOHN CHAN, an individual,       )       Courtroom: 12 - 19th Floor
19   and DOES 1-50,                              )       Date: February 14, 2018
                                                 )       Time: 8:00 a.m.
20                  Defendants.                  )
                                                 )
21

22         TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
23   PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 a.m., in the United States
24   District Court for the Northern District of California, San Francisco Courthouse,
25   Courtroom 9, located at 450 Golden Gate Avenue, San Francisco, California, 94102,
26   before the Honorable William H. Alsup, Defendant Rose Lin will and hereby does join in
27   JHL’ Biotech Inc.’s motion to dismiss (the “JHL Motion”) and also moves the Court to
28
                DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                       Case No. 3:18-cv-06582-WHA


                                                     1
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 2 of 10




 1   dismiss her from Claims One, Two, Three, Five and Seven of the Complaint filed by
 2   Genentech, Inc. (“Genentech” or “Plaintiff”) under Rule 12(b)(6) of the Federal Rules of
 3   Civil Procedure for failure to state a claim against her.
 4                        STATEMENT OF ISSUES TO BE DECIDED
 5      1) Whether Claim One should be dismissed as to Ms. Lin because Plaintiff failed to
 6          allege that she disclosed, acquired, or used an identified trade secret after the
 7          enactment of 18 U.S.C. §1836 (the Defend Trade Secrets Act or “DTSA”) on May
 8          11, 2016, as required by the statute;
 9      2) Whether Claim Two should be dismissed as to Ms. Lin because Plaintiff has failed
10          to allege that she disclosed, acquired, or used an identified trade secret owned by
11          Plaintiff under Cal. Civ. Code §3426 (the “CUTSA”);
12      3) Whether Claim Three should be dismissed as to Ms. Lin because:
13             a. California law does not recognize a cause of action for Conspiracy and
14                 because Plaintiff has failed to allege that Ms. Lin conspired to disclose,
15                 acquire, or use an identified trade secret owned by Plaintiff under the
16                 CUTSA; and
17             b. There is no civil cause of action for conspiracy under the DTSA; or, in the
18                 alternative, because Plaintiff has failed to allege that Ms. Lin conspired to
19                 disclose, acquire, or use an identified trade secret owned by Plaintiff under
20                 the DTSA; and
21      4) Whether Claims Five and Seven should be dismissed as to Ms. Lin because the
22          claims under California law for Intentional Interference with Contractual Relations
23          and Aiding and Abetting a Breach of the Duty of Loyalty are barred by the statute
24          of limitations and are superseded by Cal. Civ. Code §3426.
25

26

27

28
               DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                      Case No. 3:18-cv-06582-WHA


                                                    2
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 3 of 10




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2          Defendant Rose Lin joins in full the Motion to Dismiss and supporting
 3   Memorandum of Points and Authorities of JHL Biotech, Inc. (“JHL”) and incorporates
 4   by reference all arguments advanced by JHL. Ms. Lin also respectfully submits this
 5   Memorandum of Points and Authorities in support of her motion to dismiss the
 6   Complaint. This Memorandum raises additional arguments specific to Ms. Lin.
 7          I.      PRELIMINARY STATEMENT
 8          Plaintiff brings claims against JHL and certain current and former employees of
 9   JHL, including Ms. Lin, for the misappropriation of trade secrets under state and federal
10   law – Cal. Civ. Code §3426 (the “CUTSA”) and 18 U.S.C. §1836 (the “DTSA”) – as
11   well as ancillary state law causes of action. In sum, Plaintiff alleges that certain former
12   Genentech employees brought Genentech trade secrets to JHL which JHL then used to
13   create competing medicines.
14          Ms. Lin is the manager of JHL. But, under California law, her management
15   position alone does not impose liability for the misappropriation of trade secrets by others
16   at JHL. Nor does mere knowledge that JHL employees possessed Genentech trade secrets
17   that might be used by JHL create liability. Instead, Plaintiffs must plead (and prove) that
18   Ms. Lin herself engaged in actionable conduct – that she acted beyond the scope of her
19   employment as an officer of JHL and that her participation in the purported
20   misappropriation was “unreasonable.” See PMC, Inc. v. Kadisha, 78 Cal.App.4th 1368,
21   1389 (2000); Accuimage Diagnostics Corp. v. Terarecon, Inc., 260 F. Supp. 2d 941, 950
22   (N.D.C.A. 2003). Plaintiff fails to allege the specific facts necessary to establish that Ms.
23   Lin acted outside her capacity as a manager and that she knowingly – and unreasonably –
24   participated in the disclosure, acquisition, or use of trade secrets. Thus, the claim under
25   the CUTSA should be dismissed.
26

27

28
                 DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                        Case No. 3:18-cv-06582-WHA


                                                   3
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 4 of 10




 1          In addition, the claim under the DTSA should be dismissed because the Complaint
 2   contains no allegations of conduct by Ms. Lin after the date of enactment of the statute, as
 3   required by the statute itself.
 4          Further, Plaintiff’s cause of action for conspiracy should be dismissed under both
 5   the DTSA and CUTSA. Under the CUTSA, as a preliminary matter, California does not
 6   recognize an independent cause of action for conspiracy. As a matter of substance,
 7   Plaintiff also fails to plead the specific actions by Ms. Lin that establish her direct
 8   participation in the conspiracy beyond her role as a corporate officer. Under the DTSA,
 9   the statute does not provide for a civil cause of action for conspiracy – and thus, this
10   claim should be dismissed.
11          Finally, as to the causes of action for interference with contract and breach of
12   fiduciary duty under California law, Ms. Lin joins with JHL that these are barred by the
13   statute of limitations and are superseded by the CUTSA.
14          For all these reasons, Ms. Lin should be dismissed from this action.
15          [Counsel incorporates by reference the Statement of Facts in JHL’s Motion at §II,
16   A, and will not repeat the summation here.]
17          II.      PLAINTIFF DOES NOT ALLEGE FACTS THAT ESTABLISH A
                     VIOLATION OF THE DTSA OR CUTSA AGAINST MS. LIN;
18                   THUS, CLAIMS ONE AND TWO SHOULD BE DISMISSED
19                   A. Elements: The owner of trade secret information must show the
                        defendant’s wrongful acquisition, disclosure, or use
20
            The elements of a misappropriation of a trade secret claim under the DTSA and
21
     the CUTSA are substantially the same. An owner of “information” that the owner has
22
     made “reasonable” efforts to keep secret and which “derives independent economic value
23
     . . . from not being generally known to” other persons, may establish liability by showing
24
     the defendant's wrongful acquisition, disclosure, or use of that information. See e.g.,
25
     Becton, Dickinson & Co. v. Cytek Biosciences Inc., 2018 U.S. Dist. LEXIS 85121 at *5-
26
     6; 2018 WL 2298500 (N.D.C.A. May 21, 2018, Judge Chesney), citing 18 U.S.C. §§
27
     1836, 1839; Cal. Civ. Code § 3426.1, 3426.3. To state a cause of action under either the
28
                  DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                         Case No. 3:18-cv-06582-WHA


                                                    4
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 5 of 10




 1   DTSA or the CUTSA, Plaintiff must allege that Ms. Lin participated in the acquisition,
 2   disclosure, or use of the trade secrets identified by Plaintiff sufficient to meet the
 3   standards imposed by Rule 8 and substantive law.
 4                 B. The absence of allegations regarding conduct by Ms. Lin after the
                      date of enactment is fatal to Plaintiff’s Claim One under the DTSA
 5

 6          Under federal law, the DTSA applies only to conduct that occurs after the date of
 7   enactment, or May 11, 2016. Attia v. Google LLC, 2018 U.S. Dist. LEXIS 99400 at *32;
 8   2018 WL 2971049 (N.D.C.A., June 13, 2018, Judge Freeman) citing Defense of Trade
 9   Secrets Act of 2016, PL 114-153, May 11, 2016, 130 Stat. 376. And a complaint alleging
10   a DTSA claim must state facts establishing misappropriation after this date. See Id.;
11   Becton, Dickinson & Co. v. Cytek Biosciences Inc., 2018 U.S. Dist. LEXIS 85121 at *8-
12   9, 11; 2018 WL 2298500 (N.D.C.A. May 21, 2018, Judge Chesney); Cave Consulting
13   Grp., Inc. v. Truven Health Analytics, Inc., U.S. Dist. LEXIS 62109 at *13, 2017 WL
14   1436044 at *4 (N.D. Cal. Apr. 24, 2017, Judge Illston). Plaintiff’s Complaint contains no
15   allegations involving conduct by Ms. Lin’s after May 11, 2016. Instead, the only specific
16   allegations of conduct by Ms. Lin purportedly occurred in September and December of
17   2013 and in April of 2015. ¶¶ 142, 157, 175. As a result, the Court should dismiss the
18   First Cause of Action under the DTSA against Ms. Lin.
19
                   C. Plaintiff fails to allege wrongful acquisition, disclosure, or use by
20                    Ms. Lin under the CUTSA, Claim Two
21          The crux of Plaintiff’s allegations against Ms. Lin is that she, together with JHL
22   co-founder and CEO Racho Jordanov, hired Xanthe Lam, Allen Lam, and James Quach
23   from Genentech for the purpose of developing competing medicines by misappropriating
24   the trade secrets to which they had access. Yet, under California law, a corporate
25   officer’s status does not subject her to vicarious liability for tortious conduct of the
26   corporation. See Accuimage Diagnostics Corp. v. Terarecon, Inc., 260 F. Supp. 2d 941,
27   950 (N.D.C.A. 2003), citing Frances T. v. Village Green Owners Ass'n., 42 Cal. 3d 490,
28
               DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                      Case No. 3:18-cv-06582-WHA


                                                    5
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 6 of 10




 1   505 (1986). To impose tort liability on an officer, Plaintiff must allege either “direct
 2   action” or “knowing consent to or approval of unlawful acts.” PMC, Inc. v. Kadisha, 78
 3   Cal.App.4th 1368, 1380 (2000). And mere knowledge that an employee had access to a
 4   competitor’s trade secrets is not enough to impose liability for misappropriation: “the
 5   corporate director or officer must have known or had reason to know of the
 6   misappropriation and then unreasonably participated in the unlawful conduct.” Id. at
 7   1389 (emphasis added).
 8          Under this standard, in Accuimage, Judge Patel dismissed a misappropriation
 9   claim against the CEO of a corporation on allegations that the CEO had expressed
10   interest in hiring one of the plaintiff’s key employees, that the employee left plaintiff’s
11   employment, bringing with him a laptop computer containing the previous employer’s
12   confidential trade secret information, and that the new corporation soon thereafter
13   introduced a substantially similar competing product. See Accuimage, 260 F. Supp. 2d at
14   945-46, 950. Following PMC, the Court stated: “But mere knowledge of tortious conduct
15   by the corporation is not enough to hold a director or officer liable for the torts of the
16   corporation absent other ‘unreasonable participation’ in the unlawful conduct by the
17   individual.” Id. at 950, citing PMC, 78 Cal. App. 4th at 1389. Because the complaint
18   lacked specific allegations that the CEO acted beyond his capacity as a corporate officer
19   by participation in actionable conduct, it failed to allege a claim under the CUTSA. Id. at
20   950.
21          Here, Plaintiff’s allegations against Ms. Lin are strikingly similar to those in
22   Accuimage – generally alleging that by invitation from Ms. Lin and Mr. Jordanov, former
23   Genentech employees began employment at JHL, bringing with them confidential trade
24   secret information which they then used to develop competing medicines. See ¶¶ 12, 13,
25   143. Without any factual support, Plaintiff makes the conclusory assertion that by hiring
26   Genentech employees, Ms. Lin “knowingly received and utilized” Genentech
27   confidential materials. ¶ 26. Absent more factual detail, however, the complaint does not
28
               DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                      Case No. 3:18-cv-06582-WHA


                                                    6
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 7 of 10




 1   sufficiently allege that Ms. Lin acted outside the scope of her corporate role through
 2   unreasonable participation in the tortious conduct. See Accuimage, 260 F. Supp. 2d at
 3   950. See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (A pleading that offers “labels
 4   and conclusions” or lists elements but is “devoid of ‘further factual enhancement” does
 5   not meet Rule 8)(citations omitted).
 6          In addition, Plaintiff alleges that Ms. Lin participated in certain communications in
 7   the fall of 2013 and in April of 2015 with co-defendants – yet these equally fail to allege
 8   misappropriation. As to the former, Plaintiff alleges that in September 2013, Ms. Lam,
 9   Ms. Lin, and Mr. Jordanov “discussed the raw materials that Ms. Lam would need to
10   conduct formulation work on two of JHL’s biosimilars,” mimicking Rituxan® and
11   Herceptin®. ¶ 142. And in December 2013, the three attended meetings at which they
12   discussed the “formulation strategy for JHL’s biosimilars” of Rituxan®, Pulmozyme®,
13   and Herceptin®. ¶ 157. Neither of these statements allege that Ms. Lin acquired,
14   disclosed, or used a Genentech trade secret. There is nothing illegal in attempting to
15   create a biosimilar or in discussing the “materials needed” or the “formulation strategy”
16   to replicate a known biosimilar. In fact, Genentech has acknowledged that “the
17   formulation of the marketed drug product[s]” Rituxan®, Pulmozyme®, and Herceptin®
18   are “publicly known.” See Plaintiff Genentech, Inc.’s Statement Regarding Trade Secrets
19   Pursuant to California Code of Civil Procedure Section 2019.210, Dkt. No. 21 at ¶¶ 6, 13,
20   27, attached as Exhibit A to Defendant Racho Jordanov’s and Defendant Rose Lin’s
21   Request for Judicial Notice. Because the formulation of the Genentech drugs is publicly
22   known, the allegations regarding the discussion of “raw materials” for “formulation
23   work” and “formulation strategy,” allege nothing more than non-actionable “reverse
24   engineering” of a publicly-disclosed formulation. See Waymo LLC v. Uber Technologies,
25   Inc. et al, Case 3:17-cv-00939-WHA, Dkt. No. 2449, Penultimate Jury Instructions on
26   Trade Secret Misappropriation, 7:12-22.
27

28
               DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                      Case No. 3:18-cv-06582-WHA


                                                  7
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 8 of 10




 1          Further, Plaintiff alleges – on “information and belief” – that on April 23, 2015
 2   Ms. Lin texted with Ms. Lam and also received an email from Mr. Lam regarding
 3   Genentech’s “analytical methods for Rituxan®” and their applicability to the
 4   development of a JHL biosimilar. ¶ 175. Yet, these allegations fall short of alleging
 5   misappropriation. Under California law, “one who passively receives a trade secret, but
 6   neither discloses nor uses it, would not be guilty of misappropriation.” Silvaco Data
 7   Systems v. Intel Corp. 184 Cal.App.4th 210, 223 (2010). Because Plaintiff alleges no
 8   additional facts establishing Ms. Lin’s participation in the disclosure or use of the
 9   “analytical methods for Rituxan®,” these facts do not state a claim for misappropriation.
10
            III.   PLAINTIFF FAILS TO STATE A CONSPIRACY CLAIM AGAINST
11                 MS. LIN UNDER STATE OR FEDERAL LAW, THUS CLAIM
                   THREE SHOULD BE DISMISSED
12
                   A. Plaintiffs fail to state a claim for conspiracy under California law
13
            As a preliminary matter, California does not recognize an independent cause of
14
     action for conspiracy. See, e.g., Applied Equipment Corp. v. Litton Saudi Arabia Ltd., 7
15
     Cal. 4th 503, 510-511 (Cal. 1994). At a minimum, Plaintiff must re-plead its claim for
16
     conspiracy as a theory of liability within the substantive cause of action. See Accuimage,
17
     260 F. Supp. 2d at 947 and JHL Motion at § IV, B, 2, a.
18
            Apart from the pleading requirements, to bring a conspiracy claim, Plaintiff must
19
     allege specific actions by Ms. Lin outside the scope of her employment that establish her
20
     participation in the formation and operation of the conspiracy. See Accuimage, 260 F.
21
     Supp. 2d at 947. The “agent’s immunity rule” proscribes conspiracy claims between
22
     agents and their principals where the agent is acting on behalf of the corporation and not
23
     for the agent’s individual advantage. See id., citing Black v. Bank of America, 30 Cal.
24
     App. 4th 1, 4-5 (1st Dist. 1994). Under this rule, Plaintiff must clearly allege the specific
25
     actions on the part of Ms. Lin that establish the elements of a conspiracy to
26
     misappropriate – including both facts establishing that she directly ordered, authorized, or
27
     participated in the conduct and facts that describe the formation and operation of the
28
               DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                      Case No. 3:18-cv-06582-WHA


                                                   8
             Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 9 of 10




 1   conspiracy and resulting damage. See id., citing Wyatt v. Union Mortgage Co., 24 Cal.
 2   3d 773, 785, 157 Cal. Rptr. 392, 598 P.2d 45 (1979); Mox, Inc. v. Woods, 202 Cal. 675,
 3   677, 262 P. 302 (1927); see also Choate v. County of Orange, 86 Cal.App.4th 312, 333
 4   (2000) (“[b]are allegations and rank conjecture do not suffice for a civil conspiracy”
 5   (citation and punctuation omitted)). Indiscriminately alleging that all defendants
 6   participated in the conspiracy is not enough. See Accuimage Diagnostics, 260 F. Supp. 2d
 7   at 948. Plaintiff’s conclusory allegations here – that “[e] ach Defendant . . . . agreed with
 8   and encouraged [Xanthe’s] plan” (¶ 285) – fall short.
 9                  B. There is no civil conspiracy claim under the DTSA
10          As set forth in JHL’s Motion, the DTSA does not create a private right of action
11   for conspiracy to engage in theft of trade secrets. See JHL Motion at § IV, B, 2, b; see
12   Steves & Sons v. JELD-WEN, Inc., 271 F. Supp. 3d 835, 842-43 (E.D. Va. 2017) (the
13   DTSA limits civil remedies to the seizure of property under the process set forth in the
14   statute).
15          In the alternative, were this Court to recognize a cause of action for conspiracy
16   under the DTSA, Plaintiff must allege “a combination of two or more persons who, by
17   some concerted action, intend to accomplish some unlawful objective for the purpose of
18   harming another which results in damage." Gilbrook v. City of Westminster, 177 F.3d
19   839, 856 (9th Cir. 1999)(citation omitted). To meet the first element, the Plaintiff must
20   allege that the parties “reached a unity of purpose or a common design and
21   understanding, or a meeting of the minds in an unlawful arrangement.” Id. Conclusory
22   allegations of a meeting of the minds will not satisfy Rule 8 under Iqbal. See Lacey v.
23   Maricopa County, 693 F.3d 896, 935 (9th Cir. 2012) (section 1983 conspiracy), citing
24   Ashcroft v. Iqbal, 556 U.S. 662 (2009); see also Athena Feminine Techs. Inc. v. Wilkes.
25   2011 U.S. Dist. LEXIS 103209 *19-20; 2011 WL 4079927 (N.D.C.A. 2011) (finding
26   conclusory allegations of agreement insufficient to state a conspiracy claim under
27   California law). Plaintiff’s skeletal allegations – merely re-stating the elements of a
28
                 DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                        Case No. 3:18-cv-06582-WHA


                                                   9
            Case 3:18-cv-06582-WHA Document 59 Filed 01/04/19 Page 10 of 10




 1   conspiracy without further factual support – do not meet Rule 8’s standards. See
 2   Complaint ¶¶ 284-286.
 3         Because Plaintiff’s allegations fail to state a conspiracy cause of action under state
 4   or federal law, Claim Three should be dismissed.
 5         IV.     CLAIMS FIVE AND SEVEN SHOULD ALSO BE DISMISSED
 6         Finally, as to the causes of action for interference with contract and breach of
 7   fiduciary duty, Claims Five and Seven, Ms. Lin joins with JHL in that these are barred by
 8   the statute of limitations and are superseded by the CUTSA. See JHL Motion, § IV, B, 1.
 9         V.      CONCLUSION
10         For the foregoing reasons, Ms. Lin should be dismissed from Claims One, Two,
11   Three, Five, and Seven – and thus from the action.
12

13
     Dated: January 4, 2019                    Respectfully Submitted,
14

15                                             RAMSEY & EHRLICH LLP
16                                             ____/s/ Miles Ehrlich
17                                             Miles Ehrlich
                                               Katharine Kates
18
                                               Amy Craig
19
                                               Attorneys for Defendant Rose Lin
20

21

22

23

24

25

26

27

28
                DEFENDANT ROSE LIN’S JOINDER AND MOTION TO DISMISS UNDER FRCP 12(B)(6)
                                       Case No. 3:18-cv-06582-WHA


                                                  10
